Citation Nr: 1033423	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  04-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
asthma.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for post-operative 
residuals of an excised cystadenoma of the left ovary.

4.  Entitlement to service connection for a lipoma of the right 
shoulder.

5.  Entitlement to service connection for an ear disorder.

6.  Entitlement to an initial compensable rating for allergic 
rhinitis.

7.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1979 to December 
1984.  

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The issues of entitlement to service connection for an eye 
disability and sleep disorder being referred have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

In April 2007, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives.

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's increased rating 
claims for allergic rhinitis and GERD.  These claims are being 
remanded again to the RO/AMC.  VA will notify the Veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's asthma 
was no worse than FEV-1 of 93 percent and FEV-1/FVC of 86 percent 
with intermittent inhalational or oral bronchodilator therapy.
     
2.  There is no competent medical evidence relating the Veteran's 
skin disability to active service.

3.  There is no competent medical evidence relating the Veteran's 
post-operative residuals of an excised cystadenoma of the left 
ovary to active service.

4.  There is no competent medical evidence relating the Veteran's 
lipoma of the right shoulder to active service.                      

5.  There is no competent medical evidence relating the Veteran's 
ear disability to active service.                      


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for asthma are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2009).

2.  A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

3.  Post-operative residuals of an excised cystadenoma of the 
left ovary were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009). 

4.  A lipoma of the right shoulder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

5.  An ear disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In letters issued in April 2001 and in March 2008, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of that 
evidence she was to provide and what part VA would attempt to 
obtain for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter informed the appellant to submit medical 
evidence relating the claimed disabilities to active service and 
noted other types of evidence the Veteran could submit in support 
of her claims.  The Veteran also was informed of when and where 
to send the evidence.  After consideration of the contents of 
these letters, the Board finds that VA has satisfied 
substantially the requirement that the Veteran be advised to 
submit any additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does 
not support granting service connection for a skin disability, 
post-operative residuals of an excised cystadenoma of the left 
ovary, a lipoma of the right shoulder, or for an ear disorder.  
Thus, any failure to develop these claims under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in the March 2008 VCAA notice letter, as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran's higher initial rating claim for asthma is a 
"downstream" element of the RO's grant of service connection 
for this disability in the currently appealed rating decision.  
For such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In March 2001, VA 
notified the Veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the March 2001 VCAA notice letter was 
provided prior to the October 2002 rating decision which denied 
the benefits sought on appeal; thus, this notice was timely.  
Because the Veteran's claims are being denied in this decision, 
any question as to the appropriate disability rating or effective 
date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect 
in the notices provided to the Veteran and her service 
representative has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for asthma, and because the Veteran's higher initial 
rating claim for asthma is being denied in this decision, the 
Board finds no prejudice to the Veteran in proceeding with the 
present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Veterans Court held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her the opportunity to give testimony before the RO and the 
Board, although she declined to do so.  It appears that all known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address 
the current nature and severity of her service-connected asthma.  
The Veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  There is no competent evidence, 
other than the Veteran's statements, which indicates that a skin 
disability, post-operative residuals of an excised cystadenoma of 
the left ovary, a lipoma of the right shoulder, or an ear 
disorder may be associated with service.  The Veteran is not 
competent to testify as to etiology of any of these disabilities 
as they require medical expertise to diagnose.  In summary, VA 
has done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection Claims

A Veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Board finds that the preponderance of evidence is against the 
Veteran's claims of entitlement to service connection for a skin 
disability, post-operative residuals of an excised cystadenoma, 
lipoma of the right shoulder, and ear disability.  The Board 
acknowledges that the Veteran's service medical records show that 
the Veteran complained of stomach pain, painful menstrual cramps 
and occluded ears during her military service; she was also 
treated for generalized pruritis due to increased sweating.  
Service treatment records indicate that these complaints were 
acute and resolved with treatment, however.  Likewise, the 
Veteran's subsequent service treatment records and her December 
1984 reports of medical history and examination do not show any 
ear problems, skin problems, shoulder problems, or abdominal 
problems; her pelvic examination was also normal.  See 38 C.F.R. 
§ 3.303(a).  

The Board notes that there is no objective evidence of 
continuance of symptomatology during the years following the 
Veteran's discharge from service.  See also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).  The Board 
also notes that the objective medical evidence of record 
indicates that the Veteran did not have any treatment for her 
ears until 1989; likewise, she did not undergo treatment for 
removal of a soft-tissue lipoma of the right shoulder until 1989 
and the removal of a left ovarian tumor was in 1997.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (finding that contemporaneous 
evidence has greater probative value than history as reported by 
the Veteran); see also Shaw v. Principi, 3 Vet. App. 365 (1992) 
(finding that a Veteran's delay in asserting a claim 
can constitute negative evidence which weighs against the claim).  

Although the Board acknowledges that the Veteran was diagnosed as 
having a eczematous dermatitis, otosclerosis of the right ear, 
status-post excision of a right shoulder lipoma, and chronic 
pelvic pain at her December 2009 VA examinations, there is no 
evidence that these disabilities are related to service.  Neither 
the Veteran nor her post-service medical providers have 
demonstrated that the Veteran's claimed disabilities are 
associated with her military service; according to the Veteran's 
private and VA treatment notes, her reports of medical history 
and related complaints do not reference her military service or 
any events therein.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A Veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the Veteran's service and the disability . . .").  

Nevertheless, the Board notes that the provisions of 38 C.F.R. 
§ 3.303(d) specifically permit a grant of service connection even 
when the initial diagnosis occurred after service, so long as 
there is competent medical evidence establishing the necessary 
link to service.  In this regard, the Board notes that the 
December 2009 VA skin examiner found that the Veteran's right 
shoulder lipoma and eczematous dermatitis were not related to the 
Veteran's military service.  Similarly, the December 2009 VA 
gynecological examiner found that the Veteran's 1997 excision of 
a left ovarian cystadenoma was unrelated to her military service 
and the ENT examiner found that the Veteran's otosclerosis was 
unrelated to her military service.  According to the skin 
examination report, the lipoma was without current residuals, and 
the lipoma and eczematous dermatitis were unrelated to any 
microwave radiation exposure the Veteran might have while serving 
as a radioman in communications.  Moreover, the gynecological 
examination report states that the Veteran's current pelvic pain 
and prior left ovarian cyst were unlikely to be related to the 
Veteran's military service, given the length of time between her 
service and her cyst occurrence; the VA examiner noted that the 
Veteran's service treatment records and 1987 post-service 
treatment records from Kaiser Permanente did not find any 
relevant pelvic pathology.  The VA ENT examiner similarly noted 
that the Veteran's current otosclerosis and hearing loss were not 
likely to be related to the Veteran's military service.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In 
order for service connection for a particular disability to be 
granted, a claimant must establish he or she has that disability 
and that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other manifestation 
of the disability during service.'")  See also Madden v. Gober, 
125 F.3d 1477, 1481 (1997) (finding that, in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility and probative value of 
proffered evidence in the context of the record as a whole).  

The Board finds that the December 2009 examination reports must 
be given great probative weight because the opinions were based 
on a review of the entire record and full examination, as well as 
accompanied by an explanation of the rationale.  The VA 
examination reports concluded, with a clear basis and rationale, 
that there was no evidence that the Veteran's claimed 
disabilities were related to her military service.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion).  See also Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (finding that most of the probative 
value of a medical opinion comes from its reasoning, and 
threshold considerations include whether the person opining is 
suitably qualified and sufficiently informed).

Although the Veteran asserts that her claimed disabilities are 
related directly to service, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  The Board observes that objective medical 
evidence generally is required to address questions of medical 
causation.  Lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Nevertheless, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that the 
Veteran is competent to report that she underwent removal of a 
left ovarian cyst and lipoma of the right shoulder after service 
and that she currently has an ear disability and skin disability, 
little probative weight can be assigned to her statements 
associating her disabilities to her service, as the Board deems 
such statements to be less than credible.  In this regard, the 
Board points out the absence of any corroborating medical 
evidence supporting her assertions, in and of itself does not 
render her statements incredible, such absence is for 
consideration in determining credibility.   Similarly, the 
Veteran has not shown, however, that she has the expertise 
required to offer an opinion regarding any causal relationship 
between her claimed disabilities and her active service.  While 
the Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(noting that the absence of contemporaneous medical documentation 
may go to the credibility and weight of Veteran's lay testimony, 
but the lack of such evidence does not, in and of itself, render 
the lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be 
competent to establish a diagnosis when . . . a layperson is 
competent to identify the medical condition).   

Higher Initial Rating for Asthma

The Veteran contends that her service-connected asthma is more 
disabling than currently evaluated.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2009); see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's asthma currently is evaluated as 10 percent 
disabling pursuant to  38 C.F.R. § 4.97, DC 6602.  Under this DC, 
a 10 percent evaluation is warranted for FEV-1 of 71 to 80 
percent predicted, FEV-1/FVC of 71 to 80 percent, or intermittent 
inhalational or oral bronchodilator therapy.  A 30 percent 
disability evaluation is assigned where there is  FEV-1 of 56 to 
70 percent predicted, FEV-1/FVC of 56 to 70 percent, or daily 
inhalational or oral bronchodilator therapy.   38 C.F.R. § 4.97, 
DC 6602.

In reviewing the rating criteria in relation to the evidence for 
consideration, the Board finds that the Veteran's disability 
picture is most consistent with the currently assigned 10 percent 
disability evaluation.  The objective clinical evidence of 
record, including the Veteran's most recent April 2010 VA 
examination report, demonstrates that the Veteran reported 
symptoms with seasonal changes, shortness of breath, and use of 
an inhaler approximately 3 times per week.  Upon physical 
examination, her chest was clear to auscultation bilaterally.  
Pulmonary function testing was FVC at 93 percent predicted, 88 
percent after bronchodilator, FEV-1 at 97 percent predicted, 93 
percent after bronchodilator, and FEV-1/FVC was 86 percent 
predicted, 87 percent after the bronchodilator.  The VA examiner 
concluded that the Veteran's bronchial asthma was mild and 
intermittent.  In addition, VA treatment notes indicate that the 
Veteran's FEV-1 and FVC were within normal limits and that the 
Veteran's abnormal flow volume upon pulmonary function testing 
was likely related to the Veteran's obesity, since her 
spirometry, lung volumes, and diffusing capacity were normal.  
Therefore, the Board finds that the Veteran's symptomatology fits 
most closely within the criteria for the currently assigned 10 
percent disability evaluation.

In concluding that the Veteran is not entitled to a higher 
initial rating for her asthma, the Board has considered whether 
the Veteran is entitled to a higher rating on an extra-schedular 
basis.  The record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no objective 
demonstration indicating that her asthma caused marked 
interference with her employment (meaning above and beyond that 
contemplated by her current 10 percent rating) or necessitated 
frequent periods of hospitalization so as to render impractical 
the application of the regular rating schedule standards.  The 
Board points out that the VA examiner noted that the Veteran's 
symptoms are mild and intermittent.  Accordingly, the Board finds 
that a referral to the Director of Compensation and Pension 
Service for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability is 
denied.

Entitlement to service connection for post-operative residuals of 
an excised cystadenoma of the left ovary is denied.

Entitlement to service connection of a lipoma of the right 
shoulder is denied.

Entitlement to service connection for an ear disability is 
denied.

Entitlement to an initial rating greater than 10 percent for 
asthma is denied.


REMAND

In an April 2010 rating decision, the RO granted the Veteran's 
claims of entitlement to service connection for allergic rhinitis 
and GERD and assigned a noncompensable disability rating for each 
disability effective October 4, 2000.  In May 2010, the Veteran 
submitted a statement which may be construed reasonably as 
expressing disagreement with the RO's April 2010 rating decision 
insofar as the disability evaluations assigned for each award of 
service connection.  The Board finds that this statement 
constitutes a timely Notice of Disagreement (NOD) with the RO's 
decision.  Where a claimant files a notice of disagreement and 
the RO has not issued a Statement of the Case (SOC), the issue 
must be remanded to the RO for an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  As such, these claims must be 
remanded to the RO for issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case to the 
Veteran and her service representative on 
the claims of entitlement to initial 
compensable ratings for allergic rhinitis 
and for GERD.  These issues should be 
returned to the Board only if the Veteran 
perfects a timely appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


